J-A04028-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

ROBERT GUENTHER,                               IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                         Appellant

                   v.

ZAUCHA FAMILY LIMITED PARTNERS,

                         Appellee

                    v.

XTREME SNOW REMOVAL,

                         Appellee
                                                    No. 1025 WDA 2014

              Appeal from the Judgment Entered May 23, 2014
              In the Court of Common Pleas of Venango County
                     Civil Division at No(s): 2012-00172

BEFORE: BOWES, OLSON AND STRASSBURGER,* JJ.

MEMORANDUM BY OLSON, J.:                              FILED APRIL 1, 2015

      Appellant, Robert Guenther, appeals from the judgment entered on

May 23, 2014. We affirm.

     The factual background of this case is as follows.       Zaucha Family

Limited Partners (“Zaucha”) owns the property in Franklin, Pennsylvania

where the relevant events occurred (“the Property”). Zaucha entered into

an oral contract with Xtreme Snow Removal and Ice Control (“Xtreme”) to

remove snow and ice from the Property. On February 16, 2010, Appellant

traveled to Dr. Donald Smith’s office, which was located on the Property.

Appellant was visiting Dr. Smith for follow-up care for a back and knee injury


* Retired Senior Judge assigned to the Superior Court
J-A04028-15

he sustained earlier in the year.    The day before the incident in question,

Appellant used a cane because he was unsure of walking on his injured

knee.

        The weather conditions in Franklin on that date were not ideal. The

local schools had a two-hour delay because of dangerous road conditions.

Appellant’s testimony compared weather conditions in Franklin to those in

Siberia and his journey to the Property consisted of white-knuckle driving.

When Appellant arrived at the Property it was evident that the parking lot

had recently been plowed.      Nonetheless, the parking lot was once again

covered with snow. The Property did not have a sidewalk. Dr. Smith’s office

was accessible via a ramp leading directly from the parking lot. Appellant

exited his vehicle and obtained his cane from the back seat of his car. He

proceeded to take baby-steps while steadying himself against his vehicle.

Appellant fell on smooth ice shortly after he quit steadying himself with his

vehicle. Appellant proceeded to stand up and continued to his appointment

with Dr. Smith. Appellant testified that although he did not fall again, the

parking lot was slippery over the remainder of his walk to Dr. Smith’s office.

        The procedural history of this case is as follows. Appellant commenced

this action by filing a writ of summons on February 13, 2012. On April 23,

2012, Appellant filed his complaint naming Zaucha as the sole defendant.

On October 25, 2012, Zaucha joined Xtreme as an additional defendant. On

November 21, 2013, Xtreme filed a motion for summary judgment.              On



                                     -2-
J-A04028-15

December 4, 2013, Zaucha filed a motion for summary judgment. On May

23, 2014, the trial court granted Zaucha’s and Xtreme’s motions for

summary judgment. This timely1 appeal followed.2

        Appellant presents three issues for our review:

        1. Whether the trial court failed to recognize that two viable
           exceptions to the [h]ills and [r]idges [d]octrine, an isolated
           ice patch and ice from a non-natural condition, created
           genuine issues of material fact precluding summary judgment
           and requiring determination by a fact finder[?]

        2. Whether the trial court erred by concluding that [Appellant]
           assumed the risk of slipping on ice, when this conclusion was
           contrary to [Appellant]’s unequivocal testimony that he did
           not see the ice since it was covered by snow and [was based
           on the] trial court’s own factual and credibility determinations
           about what contributed to the fall[?]

        3. Whether the trial court erred by not holding that the defense
           of assumption of risk was abrogated and abolished entirely, or
           if not entirely, at least in this case involving multiple
           [d]efendants, with the passage of the Comparative
           Negligence Act[?]

Appellant’s Brief at 4.3

        Appellant challenges the trial court’s grant of summary judgment.

This Court has explained:

        Our scope of review of an order granting summary judgment is
        plenary.  We apply the same standard as the trial court,

1
  The 30th day of the appeal period fell on Sunday, June 22, 2014. Sunday,
June 22 is excluded from the computation of time. See 1 Pa.C.S.A. § 1908.
Therefore, Appellant’s appeal filed on Monday, June 23, 2014, is timely.
2
  Appellant and the trial court have complied with Pennsylvania Rule of
Appellate Procedure 1925.
3
    We have re-numbered the issues for ease of disposition.

                                       -3-
J-A04028-15

      reviewing all the evidence of record to determine whether there
      exists a genuine issue of material fact. We view the record in
      the light most favorable to the non-moving party, and all doubts
      as to the existence of a genuine issue of material fact must be
      resolved against the moving party. Only where there is no
      genuine issue as to any material fact and it is clear that the
      moving party is entitled to a judgment as a matter of law will
      summary judgment be entered.

Stein v. Magarity, 102 A.3d 1010, 1013 (Pa. Super. 2014) (internal

alterations and citation omitted).

      “A plaintiff cannot survive summary judgment when mere speculation

would be required for the jury to find in plaintiff's favor.” Krauss v. Trane

U.S. Inc., 104 A.3d 556, 568 (Pa. Super. 2014) (citation omitted); see

InfoSAGE, Inc. v. Mellon Ventures, L.P., 896 A.2d 616, 626 (Pa. Super.

2006) (citation omitted) (“It is also well-settled that a court reviewing the

propriety of a summary judgment motion must be mindful that a jury may

not be permitted to reach its verdict on the basis of speculation or

conjecture.”); see also Fitzpatrick v. Natter, 961 A.2d 1229, 1242 (Pa.

2008) (ellipsis omitted) (The jury “may not be permitted to reach its verdict

merely on the basis of speculation or conjecture, but there must be evidence

upon which logically its conclusion may be based.”).

      The hills and ridges

      doctrine provides that an owner or occupier of land is not liable
      for general slippery conditions, for to require that one’s walks be
      always free of ice and snow would be to impose an impossible
      burden in view of the climatic conditions in this hemisphere.
      Snow and ice upon a pavement create merely transient danger,
      and the only duty upon the property owner or tenant is to act
      within a reasonable time after notice to remove it when it is in a


                                     -4-
J-A04028-15

      dangerous condition. In order to recover for a fall on an ice-or
      snow-covered sidewalk, a plaintiff must prove (1) that snow and
      ice had accumulated on the sidewalk in ridges or elevations of
      such size and character as to unreasonably obstruct travel and
      constitute a danger to pedestrians travelling thereon; (2) that
      the property owner had notice, either actual or constructive, of
      the existence of such condition; and (3) that it was the
      dangerous accumulation of snow and ice which caused the
      plaintiff to fall.

Gilligan v. Villanova Univ., 584 A.2d 1005, 1007 (Pa. Super. 1991)

(citations omitted; paragraph break omitted). There are several exceptions

to the hills and ridges doctrine. As relevant to this case, the “doctrine may

be applied only in cases where the snow and ice complained of are the result

of an entirely natural accumulation, following a recent snowfall. . . . [T]he

protection afforded by the doctrine is predicated on the assumption that

these formations are natural phenomena incidental to our climate[.]”

Harvey v. Rouse Chamberlin, Ltd., 901 A.2d 523, 526 (Pa. Super. 2006)

(citations, internal quotations marks, and alterations omitted).

      Appellant argues that the hills and ridges doctrine was inapplicable to

this case for two reasons. First, Appellant contends that    “there   was   no

evidence that the entire parking lot was ice covered or that the there was

any sort of community wide ice storm or freezing precipitation falling in the

hours or days preceding the fall.”       Appellant’s Brief at 18 (emphasis

removed). Appellant’s argument is phrased in such a manner as to make it

impossible for the hills and ridges doctrine to apply. Under Appellant’s

construction of the hills and ridges doctrine, the entire parking lot would



                                     -5-
J-A04028-15

have to be covered in ice for the hills and ridges doctrine to apply. The hills

and ridges doctrine, however, applies when snow or icy conditions are

prevalent in the community.

      To that end, Appellant’s own testimony indicates that snow and icy

conditions were prevalent throughout the community.             Specifically, he

testified that local school districts had a two-hour delay because of

dangerous road conditions. See N.T., 10/31/13, at 43-44. He testified that

the road conditions were like “Siberia.”    Id. at 39.    He also testified that

after he fell and continued his walk to Dr. Smith’s office, the parking lot was

slippery.    Id. at   56.     This was    because, despite     recent plowing,

approximately one and one-half inches of snow had accumulated on the

parking lot. Id. at 48. Appellant does not cite to any portion of the record

to indicate that snow and icy conditions were not generally prevalent in the

community.    Instead, the only evidence of record, Appellant’s deposition

testimony, is that the snow and icy conditions were generally prevalent in

the area. Accordingly, the trial court correctly held there was no material

issue of fact regarding this prong of the hills and ridges doctrine.

      Appellant next contends that the unnatural condition exception to the

hills and ridges doctrine applies in this case. Specifically, he contends that a

pile of plowed snow melted the weekend before the incident. He theorizes

that runoff from this snow pile then refroze and caused the icy conditions in

the parking lot.   Thus, according to Appellant, the icy conditions resulted



                                      -6-
J-A04028-15

from the melting of the unnatural pile of snow caused by snow plowing.

There is, however, no evidence of record that supports such a contention.

Instead, Appellant’s argument is mere speculation, unsupported by the

record.

     At his deposition, Appellant testified as follows:

     And I’m guessing that we can I think we had sunny days. And
     I’m guessing maybe some snow melted and then that snow
     melted and then that snow froze that melted. Then that snow
     on top of it accumulated and that had the ice underneath the
     snow. That’s my only evaluation of why that was slippery there.

                                    ***

     And I’m guessing from the melting snow from that pile might
     have ran down from that.

N.T., 10/31/13, at 54-55 (emphasis added).            A speculative qualifier

preceded every substantive      statement in this portion of Appellant’s

deposition. Taken as a whole, it is obvious that Appellant’s theory was mere

speculation. Appellant did not testify that runoff from the snow pile caused

the ice. Appellant likewise did not attach any other evidence to his response

in opposition to the summary judgment motions which raised a factual issue

regarding the unnatural formation of ice.      Instead, the only evidence of

record supports the conclusion that the ice was a result of a natural

occurrence. See Beck v. Holly Tree Homeowners Ass'n, 689 F. Supp. 2d
756, 765 (E.D. Pa. 2010), citing Casey v. Singer, 93 A.2d 470, 472 (Pa.

1953) (“[T]he melting and refreezing of snow and ice cover is a natural cycle

associated with temperature change.”). Accordingly, we conclude that the


                                     -7-
J-A04028-15

trial court properly held that the hills and ridges doctrine applied and that

Appellant did not present any material issues of fact.    Therefore, the trial

court properly granted Zaucha and Xtreme summary judgment based on the

hills and ridges doctrine.

      As we conclude that the trial court properly granted Zaucha and

Xtreme summary judgment based on the hills and ridges doctrine, we

decline to address Appellant’s other two issues raised on appeal.

      Judgment affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 4/1/2015




                                    -8-